Citation Nr: 0804062	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-39 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for status post right knee replacement.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
February 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 30 percent 
evaluation for the veteran's service-connected status post 
total right knee replacement due to degenerative 
osteoarthritis.  In the same rating decision, the RO granted 
service connection for degenerative arthritis of the left 
knee and assigned a 10 percent evaluation, effective August 
2004.  

In June 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to increased ratings for the veteran's 
service-connected status post right knee replacement and 
degenerative arthritis of the left knee.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill VA's 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The veteran contends that his service-connected bilateral 
knee disabilities are worse than the current evaluations 
contemplate.  During the June 2007 hearing, the veteran 
testified that he endures daily intense pain in both knees 
and experiences his right knee giving way, which has affected 
his overall functional impairment.  The veteran explained 
that after undergoing a total right knee replacement in 
August 2003, his right knee disability worsened, and as such, 
he began to experience grinding, pain, weakness, and 
discomfort of the left knee.  After discharge from service, 
the veteran was employed by the United States Postal Service 
as a city carrier, but was medically discharged from his 
position in May 2003 due to his inability to perform his 
duties as a city carrier.  

Review of the evidentiary record shows that the veteran's 
most recent VA examination in conjunction with his claims was 
conducted in October 2004.  Unfortunately, although the 
veteran did not directly assert that there had been a 
worsening of his knee disabilities since the last VA 
examination, there appears to be a substantially disparity 
between his recent subjective description as to the severity 
of his disability, including in regard to his employability, 
and the objective findings noted during the most recent VA 
examination.  Therefore, the Board finds that an additional 
VA orthopedic examination is necessary to clarify the current 
severity of his disabilities.

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should contact the veteran 
and request that he identify all VA and 
non-VA health care providers that have 
treated him for his service-connected 
right and left knee disabilities since 
his right knee replacement.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The AMC should arrange for the 
veteran to undergo an examination to 
determine the nature and severity of 
impairment from the veteran's service-
connected right and left knee 
disabilities.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be completed.  The examiner's report 
should set forth range of motion studies 
for both knees and the examiner should 
identify an objective evidence of pain.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
on use should be assessed in terms of 
additional degrees of limitation of 
motion. 

3.  The AMC should readjudicate the 
issues on appeal, including whether the 
claims warrant referral for consideration 
of an extraschedular evaluation.  If any 
benefit sought on appeal remains denied, 
the AMC should issue a Supplemental 
Statement of the Case (SSOC), and the 
veteran and his representative should be 
afforded time in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



